DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the prior art of record, Hampel (US 2016/0119739) teaches an electronic device comprising a wireless communication circuit configured to support Bluetooth communication (Sections 0007, 0080, and 0227); a processor operatively connected with the wireless communication circuit; and a memory operatively connected with the processor, wherein the memory stores one or more instructions that, when executed, cause the processor to connect with a first external electronic device via a first link configured to communicate in units of time slots using the wireless communication circuit, connect with a second external electronic device via a second link using the wireless communication circuit, receive first data from the first external electronic device via the first link in a first time slot of the first link (Sections 0016-0019, 0024-0027, 0088-0108, 0152, 0180-0181, 0186, 0215-0218, and 0221-0257).
Li (US 2014/0126553) teaches transmit a first response message to the first data to the first external electronic device via the first link in a second time slot of the first link (Section 0110).
	Moon (US 2008/0198837) teaches transmit first link information for estimation of a radio resource of the first link to the second external electronic device via the second link (Sections 0019-0020, 0045, 0052-0073).
subsequent to the first time slot, determine whether or not second data is received from the first external electronic device via the first link, within a first time interval set in a third time slot of the first link subsequent to the second time slot, and if the second data is not received within the first time interval, communicate with the second external electronic device via the second link in a second time interval subsequent to the first time interval and including a portion of the third time slot.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 1-9.
Regarding claim 10, Hampel (US 2016/0119739) teaches an electronic device comprising a wireless communication circuit configured to support Bluetooth communication (Sections 0007, 0080, and 0227); a processor operatively connected 
Li (US 2014/0126553) teaches transmit a first response message to the first data to the first external electronic device via the first link in a second time slot of the first link (Section 0110).
	Moon (US 2008/0198837) teaches transmit first link information for estimation of a radio resource of the first link to the second external electronic device via the second link (Sections 0019-0020, 0045, 0052-0073).
	The prior art of record fails to teach an electronic device comprising a wireless communication circuit configured to support Bluetooth communication; a processor operatively connected with the wireless communication circuit; and a memory operatively connected with the processor, wherein the memory stores one or more instructions that, when executed, cause the processor to connect with a first external electronic device via a first link using the wireless communication circuit, receive second link information for estimation of a radio resource of a second link between the first external electronic device and a second external electronic device, from the first external electronic device via the first link, receive first data transmitted from the second determine whether or not second data is received from the second external electronic device via the second link, within a first time interval set in a third time slot of the second link, and if the second data is not received within the first time interval, communicate with the first external electronic device via the first link using a channel access code of the second link in a second time interval subsequent to the first time interval and including a portion of the third time slot, and wherein the third time slot is a time slot set to allow the second external electronic device to transmit a signal to the first external electronic device.
	The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 10-16.
Regarding claim 17, Hampel (US 2016/0119739) teaches an electronic device comprising a wireless communication circuit configured to support Bluetooth communication (Sections 0007, 0080, and 0227); a processor operatively connected with the wireless communication circuit; and a memory operatively connected with the processor, wherein the memory stores one or more instructions that, when executed, cause the processor to connect with a first external electronic device via a first link configured to communicate in units of time slots using the wireless communication circuit, connect with a second external electronic device via a second link using the wireless communication circuit, receive first data from the first external electronic device via the first link in a first time slot of the first link (Sections 0016-0019, 0024-0027, 0088-0108, 0152, 0180-0181, 0186, 0215-0218, and 0221-0257).

	Moon (US 2008/0198837) teaches transmit first link information for estimation of a radio resource of the first link to the second external electronic device via the second link (Sections 0019-0020, 0045, 0052-0073).
	The prior art of record fails to teach a communication method of an electronic device, the communication method comprising connecting with a first external electronic device via a first link configured to communicate in units of time slots based on a Bluetooth communication standard; connecting with a second external electronic device via a second link based on the Bluetooth communication standard; transmitting first link information for estimation of a radio resource of the first link to the second external electronic device via the second link; receiving first data from the first external electronic device via the first link in a first time slot of the first link; transmitting a first response message to the first data to the first external electronic device via the first link, in a second time slot of the first link subsequent to the first time slot; determining whether or not second data is received from the first external electronic device via the first link, within a first time interval set in a third time slot of the first link subsequent to the second time slot; and if the second data is not received within the first time interval, communicating with the second external electronic device via the second link in a second time interval subsequent to the first time interval and including a portion of the third time slot.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim discloses an uplink transmission apparatus.  Park discloses an apparatus for distributed scheduling in wireless communication system.  Lee discloses a device for connecting alternative communication means using Bluetooth low energy technology.  Hattori discloses a communication apparatus.  Scholand discloses a device for device to device communications.  Choi discloses retransmitting data in a wireless connections system supporting machine to machine communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        9/28/2021